PER CURIAM.
Philip McClinton challenges the trial court’s order denying his motion for post-conviction DNA testing pursuant to Florida Rule of Criminal Procedure 3.853. We affirm the trial court’s denial of the motion on the ground that it is facially insufficient. Our affirmance is without prejudice to any right McClinton might have to file a facially sufficient rule 3.853 motion within sixty days from the date of the issuance of the mandate in this case. See Saffold v. State, 850 So.2d 574 (Fla. 2d DCA 2003).
SILBERMAN, CANADY, and VILLANTI, JJ., Concur.